Citation Nr: 0504335	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
nose injury.

2.  Entitlement to service connection for mastalgia, claimed 
as fibrocystic disease.

3.  Entitlement to service connection for chronic synovitis, 
bilateral wrists.

4.  Entitlement to service connection for status post 
fracture of the second right toe with degenerative joint 
disease (DJD).

5.  Entitlement to service connection for myofascial pain 
syndrome of the lumbosacral spine, claimed as low back 
injury.

6.  Entitlement to service connection for a right foot 
disorder as secondary to right toe injury.

7.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1975 to August 
1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in December 2003 for 
further procedural and evidentiary development, and that the 
action requested in its remand has been accomplished to the 
extent possible.  Therefore, this case is now ready for 
further appellate review.

The Board further notes that while the veteran has recently 
submitted additional statements and an article on 
fibromyalgia in support of her claim without waiver of the 
regional office (RO)'s initial review of these materials (a 
computer disc also accompanied these materials but two 
objects noted on the disc could not be accessed), the Board 
does not find that this recent submission requires another 
remand.  More specifically, the a generic article without the 
opinion of a physician tailored to the veteran's particular 
case is of no independent evidentiary value, and that 
together with the veteran's additional assertions regarding 
the claims on appeal, this evidence is essentially 
duplicative of contentions which have been previously raised 
by the veteran.  In any event, it would appear that the last 
paragraph of VA Form 21-4138 essentially constitutes a waiver 
of RO consideration.  The Board does find, however, that 
certain statements of the veteran may be inferred as an 
application to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD), and this matteris 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's residual of nose injury consists of a mild 
to moderate septal deviation to the right side that is not 
productive of complete obstruction on the right side.  

2.  The veteran's mastalgia and fibrocystic disease are not 
related to active service.

3.  There are no current findings or diagnosis of synovitis 
of the wrist that have been related to active service.

4.  There is no second right toe disability that has been 
related to an injury in service.

5.  Myofascial pain syndrome, fibromyalgia, or other back 
disability has not been related to active service.

6.  A right foot disorder is not related to service-connected 
disability.

7.  Arthritis of the knees is not related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
residuals of nose injury consisting of right deviated nasal 
septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2004).

2.  Mastalgia and fibrocystic disease were not incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Synovitis of the wrists was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A second right toe disability was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Myofascial pain syndrome, fibromyalgia, or other back 
disability was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  A right foot disorder has not been caused by service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2004).

7.  Arthritis of the knees was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims have now been 
fully developed within the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that appellant has been notified on numerous 
occasions of the need to provide medical evidence linking 
currently demonstrated disability to service and evidence 
indicating increased severity with respect to her service-
connected residuals of nose injury.

First, the initial rating decision of December 1997 and 
August 1998 statement of the case advised the veteran that 
the evidence did not indicate that one nasal passage was 
obstructed or that both passages were half-obstructed, and 
that there was no in-service evidence of a chronic disability 
associated with the wrists, second right toe, back, or knees 
or evidence linking current disability associated with these 
areas of the body and service.  She was advised that there 
was no evidence of mastalgia and/or fibrocystic disease in 
service or evidence linking such disorders to service, and 
that since there was no basis to establish service connection 
for a second right toe disability, there was also no basis 
for her claim for service connection for a right foot 
disorder as secondary to right toe disability.  Thereafter, 
with the exception of her claim for an increased rating for 
residuals of nose injury, the appellant was advised in 
correspondence dated in February 2001 of the type of evidence 
needed to substantiate her claims, the type of evidence she 
would be expected to provide, and the evidence that would be 
provided on her behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Following the readjudication of the claims 
in July 2001, a May 2003 supplemental statement of the case 
again advised the veteran that she had still not demonstrated 
that her residuals of nose injury warranted a higher rating 
or that any current diagnosis of mastalgia and/or fibrocystic 
disease or wrist, back, right second toe, knee, or right foot 
disability was related to service or service-connected 
disability.

Thereafter, pursuant to a Board remand in December 2003, the 
veteran was advised in May 2004 of the type of evidence 
needed to substantiate all of her claims, and the respective 
obligations of the veteran and VA in obtaining that evidence.  
Id.  The remand also requested that the veteran be afforded 
with further medical examination to determine whether any 
claimed disabilities were found on examination and considered 
related to service or service-connected disability, and to 
determine the current severity of her service-connected 
disability.  

Following its receipt of the results of the examinations and 
other development conducted pursuant to the remand, the 
September 2004 supplemental statement of the case advised the 
veteran that her residuals of nose injury still did not 
warrant a compensable rating, that there was no evidence of 
recent treatment for some of her claimed disabilities, and 
that disabilities for which there was adequate evidence of 
current diagnoses were still not linked to active service.  
While the Board recognizes that not all of the opinions 
requested by the Board were specifically addressed, the 
findings provided by the examiners were sufficient to address 
the questions that were not specifically mentioned, and with 
respect to the lack of any orthopedic examination due to the 
failure of the veteran to report for the examination, as 
neither the veteran nor her representative have offered any 
explanation for this, there is no basis for the Board to 
remand her claims related to orthopedic disability, 
especially where the examiner proceeded to offer certain 
opinions based on his review of the claims file.  When the 
veteran does not report for an examination in connection with 
an original claim for service connection, the Department of 
Veterans Affairs (VA) is also then required to decide the 
claim based on the evidence of record.  38 C.F.R. § 3.655 
(2004).

Although the February 2001 and May 2004 VCAA notice letters 
clearly came after the initial rating action that denied the 
original claims, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor her representative have indicated any intention 
to provide any medical opinion to contradict any of the 
opinions or findings obtained in May and June of 2004.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


I.  Entitlement to a Compensable Evaluation for Residuals of 
Nose Injury 

A VA outpatient record from January 1999 reflects that the 
veteran complained of sinus congestion with cough, and that 
this was likely the result of her allergies.  The veteran's 
deviated septum was noted.  The turbinates were also found to 
be very swollen.  The right nostril was almost closed and was 
tender.  It was indicated that this was the veteran's third 
episode of similar symptoms which had been previously treated 
with antibiotics and cleared.  The assessment was allergic 
rhinitis.

VA nose and sinuses examination in October 1997 revealed that 
the veteran reported difficulty with breathing through the 
left side of her nose since her husband struck her nose in 
the service.  She denied any seasonal allergies or other 
respiratory complaints.  Examination revealed that the nasal 
septum was moderately deflected to the left side caudally, 
and to the right side, cephalically, with 20 percent airway 
obstruction , more marked on the left side.  There was no 
evidence of other mucosa lesions, polyposis, purulent 
secretions, or other mass pathology.  The impression was 
status post nasal and nasal septal injury with mild nasal 
septal deviation.  

VA medical examination in June 2004 revealed that the veteran 
reported that in about 1977, she was struck on the nose by 
her husband with his fist.  She bled profusely at the time 
and had since suffered from difficulty breathing through the 
right side of her nose.  She denied any obstruction on the 
other side.  There had been no history of allergic rhinitis, 
sinusitis, recurring epistaxis, or pain relating to the 
above.  She also denied any manipulation or surgical 
procedures following the injury.  

Physical examination revealed the nasal bones to be in normal 
UU alignment, without any evidence of deviation or 
flattening.  The right nasal vault was mildly to moderately 
obstructed, approximately 30 percent to 35 percent, without 
evidence of any other pathology.  There was no evidence of 
purulent secretions, polyposis, mass lesions, or other 
obstruction.  The left nasal vault was entirely clearly, with 
adequate airway.  The oral mucosa appeared normal and the 
pharynx and hypopharynx were entirely normal.  The impression 
was nasal septal deviation to the right side, mild to 
moderate, most likely on the basis of having been hit on the 
right side of the nose.  The examiner commented that the 
overall nasal airway was adequate, and that there was no 
other significant pathology.

This disability is rated as noncompensable under 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2004), which relates to deviation 
of the nasal septum.  Under this diagnostic code, a 10 
percent evaluation is provided for deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.

Initially, the Board notes that the veteran is service 
connected for residuals of nasal injury, but the only 
manifestation of that injury at the most recent examination 
was indicated to be a right-sided deviation with some 
obstruction on that side and no obstruction on the left.  
Consequently, as the RO has correctly noted, if the right 
side was completely obstructed, she would be entitled to a 10 
percent evaluation.  After a careful review of the record, it 
is found that the evidence does not indicate that the veteran 
has complete obstruction on the right side as a result of her 
service-connected right-sided deviated nasal septum.  In 
fact, examination in June 2004 revealed 30 to 35 percent 
obstruction.  The Board also notes that while previous 
examination in October 1997 revealed complaints and findings 
of obstruction on primarily the left side, neither side was 
indicated as completely obstructed, with the examiner noting 
20 percent obstruction, that was more marked on the left.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for her service-connected residuals of nasal injury under 38 
C.F.R. § 4.97, Diagnostic Code 6502.  38 C.F.R. § 4.7 (2004).


II.  Entitlement to Service Connection for Mastalgia, Claimed 
as Fibrocystic Disease, Chronic Synovitis of the Wrists, 
Status Post Fracture of the Second Right Toe with DJD, 
Myofascial Pain Syndrome of the Lumbosacral Spine, a Right 
Foot Disorder, and Arthritis of the Knees

Background

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310 (2004).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service medical records do not reflect treatment for a 
fracture of the second right toe or injury or complaints 
related to the wrists.  Service medical records do reflect 
that the veteran experienced the spontaneous lactation of 
both breasts in December 1976, but that examination otherwise 
revealed normal findings.  They also reflect that she was 
treated for injuries to include a right knee abrasion arising 
out of an automobile accident in May 1977, that she received 
treatment for low back complaints in April 1976, March 1977, 
and August 1977, that she complained of breast soreness in 
December 1977, that she had complaints of right foot numbness 
in June 1978, and that separation examination in August 1978 
revealed the complaint that a toe on the right foot 
frequently went to sleep with the wearing of combat boots.  
Separation examination also noted some tenderness in the 
joints of the fingers and neck pain, but was otherwise 
negative for additional spine or extremity findings.  

Private medical records over the period of January 1979 to 
August 1980 reflect that examination of the breasts revealed 
normal findings, with the exception of scarring on the left 
upper thorax.  In July 1979, examination of the left wrist 
revealed increased crepitance but no evidence of localized 
findings.  There was also no history of injury.  The 
assessment included wrist pain of unknown cause.

Private progress notes from June 1981 reflect an assessment 
of fibrocystic disease.  In May 1982, the breasts were noted 
to be tender and in July 1982, the veteran complained of 
breast pain.

The record also reflects that the veteran sustained various 
injuries in a post-service automobile accident in 1992.  At 
this time, she sustained injuries to her knees.

A private medical report from September 1997 reflects that 
the veteran was treated for keratoderma of the right foot.

VA examination in October and November 1997 revealed mild 
tenderness of the right second toe on palpation and a 10 
degree flexion deformity over the second right toe at the 
distal interphalangeal joint.  The diagnoses were chronic 
synovitis, bilateral wrists, myofascial pain syndrome of the 
lumbosacral spine, status post fracture of the second right 
toe with DJD, chronic synovitis, bilateral knees, and severe 
mastalgia of a long-standing nature.  The examiner did not 
otherwise offer an opinion as to the possible etiology of 
these disorders.  October 1997 X-rays of the right foot 
revealed negative findings.  

In a statement dated in May 1999, a long-time friend of the 
veteran notes how the veteran had changed following her 
military service.

VA medical examination in May 2004 noted that the veteran's 
service medical records did not indicate a history of 
fibromyalgia.  The discharge physical did reveal arthritis in 
the neck and fingers.  The examiner also noted the veteran's 
in-service treatment for back problems in 1976 and 1977.  In 
reviewing the service medical records, the examiner found 
that there was no pattern of chronic axial pain that was 
persistent or associated with fibromyalgia.  The initial 
diagnosis of fibromyalgia was not until November 1999, by Dr. 
C.  

The veteran currently had daily pain and tenderness in the 
upper arms, low back, the shins, the thighs, the buttocks, 
and the neck.  She indicated that she had had more severe 
flares of pain in the past, the last one two years earlier.  
The veteran also complained of extreme fatigue.  She also had 
sleep problems and had received some counseling for 
depression.  She had been on Social Security Administration 
(SSA) disability for fibromyalgia sine 2000.  Examination at 
this time revealed classic fibromyalgia tender points that 
were exquisitely tender in the posterior occiput throughout 
the neck, upper back, mid back, low back, buttock areas, and 
also in the forearms and in the area around the knees.  The 
diagnosis was fibromyalgia.  The examiner commented that the 
veteran had the classic symptoms of fibromyalgia with chronic 
pain syndrome, fibromyalgia tender points, and fatigue with 
sleep disorder.  The examiner further opined that he could 
not find characteristic syndrome of fibromyalgia during the 
veteran's service career, nor did she feel that the veteran's 
service-connected conditions had caused or contributed to her 
fibromyalgia.

VA mastalgia and fibrocystic disease examination in June 2004 
revealed that the veteran reported a history of severe 
mastalgia and fibrocystic breasts, which was eventually 
treated with a bilateral mastectomy in November 1984 with 
reconstructive implants at that time.  It was noted that a 
pathology report from that surgery revealed bilateral 
fibrocystic disease and a small left fibroadenoma.  The 
examiner further noted that while her initial postoperative 
examination and several subsequent evaluations were benign, 
starting in July 1985, the records demonstrated that her pain 
had recurred and was unchanged from the symptoms she had 
experienced prior to her mastectomy.  In August 1999, the 
veteran had the implants removed and the veteran's 
intracostal nerves were transected to treat her pain 
symptoms.  The veteran indicated that this was unsuccessful 
and that her pain persisted to this day.

The veteran further indicated that her symptoms had initially 
started in the early 1980's and were not responsive to 
conservative measures, such as discontinuing caffeine and 
vitamin E.  She also noted that she then had two 
lumpectomies, and that biopsies from one of these in February 
1984 was located in her VA records and revealed sclerosing 
adenosis and duct hyperplasia in the right breast.  The 
veteran stated that she had had a long-standing history of 
left nipple discharge, which occurred when she squeezed her 
left nipple.  She denied currently being on hormonal therapy, 
although she was previously on therapy in 1997 for menopausal 
symptoms.  She also underwent a hysterectomy at that time and 
thereafter took hormones for six years.  

The veteran's past medical history was noted to be 
significant for fibromyalgia, hypothyroidism, and 
hypertension.  In addition, there was a long-standing history 
of alcoholism.

The assessment included a long-standing history of mastalgia, 
presumed secondary to fibrocystic breasts with persistent 
symptoms 20 years following a bilateral mastectomy.  The 
examiner commented that both tobacco and alcohol were 
significant contributors to this condition, and that the 
veteran's symptoms could definitely improve if she were able 
to cut or discontinue these vices.  The assessment also 
included fibrocystic breasts, the examiner noting that while 
this is the most likely cause of the veteran's long-standing 
mastalgia, it was also possible that it might be due to 
alternative factors, such as fibromyalgia or even 
hyperprolactinemia given the veteran's history of 
galactorrhea.

Although the veteran did not report for her VA orthopedic 
examination in June 2004, the orthopedic examiner scheduled 
to examine the veteran, Dr. G., took the opportunity to 
review her file and offer certain opinions regarding the 
veteran's wrist synovitis, second right toe disability, back 
disability, right foot problems, and knee problems.  The 
examiner noted that at the time of the veteran's separation 
examination in August 1978, the veteran had tenderness in her 
fingers and some pain in the proximal interphalangeal joints 
of her hands.  She also noted some pain in the cervical spine 
and complained that her right foot would often go to sleep, 
but only when wearing combat boots.  The examiner further 
noted that the veteran was involved in an in-service 
automobile accident in May 1977, at which time the veteran 
was treated for a small abrasion on the right knee, and in 
April 1976, she complained of muscle pain in the back, and X-
rays revealed a possible spondylolisthesis at L5.  In March 
1977, the veteran had back pain for four days, which was 
indicated to be worse when standing.

Dr. G. also noted that the veteran was treated for back pain 
following a fall while roller skating in March 1983.  In June 
1994, she was also examined to rule out a fracture of the 
fifth metatarsal after she twisted her foot, and following an 
August 1992 motor vehicle accident, both knees were indicated 
to be swollen and painful.  

Dr. G. found no record in the service or on recent visits of 
any chronic synovitis of the bilateral wrists.  He also found 
no record in the service records of a fracture of the second 
toe, and he noted that this was also not mentioned in the 
veteran's podiatrist's report in recent years.  He noted that 
there were no real reports of treatment for myofascial pain 
syndrome.  Dr. G. also stated that there was no record in 
service for any right foot disorder or injury, and that the 
records indicated nothing more than a small abrasion to the 
right knee in service and post-service injury to both knees 
in an automobile accident in August 1992.


Analysis

With respect to the veteran's claims for service connection 
for synovitis of the wrists and status post right second toe 
fracture, an initial problem with these claims concerns the 
lack of sufficient current evidence of disability or 
diagnosis.  This was, at least in part, a reason for the 
Board's remand to obtain a further orthopedic examination 
relative to these and other claims, but unfortunately, the 
veteran did not report for the scheduled examination.  Thus, 
the Board is required to proceed on the basis of the evidence 
of record.  38 C.F.R. § 3.655 (2004).  In this regard, the 
only evidence of a current disability for synovitis of the 
right wrist is the October 1997 VA examination report which 
provided that diagnosis without benefit of X-rays or 
objective findings of disability.  In addition, the Board's 
examination of the extensive treatment records from the VA 
and other medical care providers since October 1997 does not 
reflect a single diagnosis or finding with respect to the 
veteran's wrists.  

Similarly, although the October 1997 VA examiner also 
provided a diagnosis of status post right second toe fracture 
with DJD, it is clear that she did so prior to obtaining the 
X-ray results of the foot which were negative.  In addition, 
her findings of mild tenderness of the right second toe on 
palpation and a 10 degree flexion deformity over the second 
right toe at the distal interphalangeal joint were not 
indicated as residuals of right second toe fracture, and the 
subsequent treatment records also do not disclose a single 
diagnosis or finding relating specifically to the veteran's 
right second toe.

In summary, a critical element in establishing service 
connection for any disability it the existence of current 
disability, and the medical evidence is clearly negative for 
any current evidence of findings or diagnoses with respect to 
the veteran's wrists and right second toe.

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
chronic synovitis of the wrists and status post right second 
toe fracture with DJD simply based on the lack of evidence of 
current disability.

Moreover, even if the Board were to find that the October 
1997 examination results were sufficient to justify a finding 
of current disability of the wrist and right second toe, 
these claims would also fail due to the lack of any evidence 
of treatment or injury to the right second toe or wrists in 
service, and the absence of any medical evidence linking any 
disorders to these areas of the body to service or in the 
case of DJD, to a period of one year following service.  

Since the Board has denied service connection for status post 
right second toe fracture with DJD, the veteran's claim for 
service connection for a right foot disorder as secondary to 
a right second toe disorder must be denied because the right 
second toe disorder is not service connected.  38 C.F.R. 
§ 3.310.  Parenthetically, the Board also observes that there 
is also no right foot disability indicated in service medical 
records, and no current right foot disability has been linked 
by medical evidence to the veteran's active service.

With respect to the veteran's claims for service connection 
for mastalgia and fibrocystic disease, myofascial pain 
syndrome of the lumbosacral spine, and arthritis of the 
knees, while the evidence of record does reflect current 
evidence of mastalgia, fibrocystic disease, fibromyalgia, and 
disability of the knees, and the existence of some relevant 
symptomatology during service, the preponderance of the 
evidence is against a link between current diagnoses and 
service.

Turning first to the claims for service connection for 
mastalgia, fibrocystic disease, and myofascial pain syndrome 
or fibromyalgia, due to the existence of current disability 
and pertinent in-service symptoms, the Board sought and 
obtained two relevant opinions in May and June 2004.  
Following the review of the claims file and examination of 
the veteran, the VA examiner in May 2004 opined that she 
could not find characteristic syndrome of fibromyalgia during 
the veteran's service career, nor did she feel that the 
veteran's service-connected conditions caused or contributed 
to the veteran's fibromyalgia.  The June 2004 examiner also 
reviewed the claims file and examined the veteran, and 
concluded that the most likely cause of the veteran's long-
standing mastalgia was the veteran's fibrocystic breasts, 
noting that the veteran indicated that her symptoms initially 
started in the early 1980's and were not responsive to 
conservative measures.  The Board also notes that specific 
facts and analysis was provided by each examiner with respect 
to the likely etiology of the claimed disorders, and that 
despite the fact that there was evidence of treatment to the 
back and breast lactation and soreness during service, the 
examiners were not persuaded by this evidence and instead 
chose to assign a date beyond service separation for the 
onset of these disorders.  With respect to the opinion of the 
June 2004 examiner, the Board further notes that the 
contemporaneous treatment records support the fact that 
fibrocystic disease was not diagnosed until June 1981, and 
that when the examiner found that the veteran's mastalgia was 
most likely related to fibrocystic disease, she clearly 
placed the onset of mastalgia several years after service 
separation.  This would also be consistent with the veteran's 
report of the onset of her symptoms in the early 1980's.

The Board further notes that instead of providing her own 
supporting opinions, the appellant has chosen to simply rely 
on the evidence of record.

As for the claim for service connection for arthritis of the 
knees, as was noted above with respect to the veteran's claim 
for service connection for disabilities associated with the 
wrists and right second toe, due to the veteran's failure to 
report for her VA orthopedic examination, the Board is 
required to decide the veteran's claim based on the evidence 
of record, and that record indicates that with the exception 
of a single entry indicating treatment for a right knee 
abrasion following an in-service automobile accident in May 
1977, service medical records are otherwise silent as to 
further treatment or complaints of knee pain throughout the 
remainder of the veteran's service, the treatment records 
dated several years after service do not reflect ongoing 
treatment for either knee, the veteran sustained injury to 
both knees in a post-service accident in 1992, and there is 
no evidence linking a bilateral knee disability to service or 
to a period of one year following service.  Accordingly, 
service connection for arthritis of the knees is also not 
warranted.

The Board would also point out the veteran, as a layperson, 
is also unable to link any of her claimed disorders to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, while the Board does not doubt that the veteran 
is sincere in her belief that her claimed disabilities are 
related to service, based on all of the foregoing evidence, 
the Board finds that a preponderance of the evidence is 
against the claims.


ORDER

Entitlement to a compensable evaluation for residuals of a 
nose injury is denied.

Entitlement to service connection for mastalgia, claimed as 
fibrocystic disease, is denied.

Entitlement to service connection for chronic synovitis, 
bilateral wrist, is denied.

Entitlement to service connection for status post fracture of 
the second right toe with DJD, is denied.

Entitlement to service connection for myofascial pain 
syndrome of the lumbosacral spine, claimed as low back 
injury, is denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for arthritis of the knees 
is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


